Citation Nr: 0915770	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from September 1966 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran's claim was previously before the Board in August 
2008 at which time the Board remanded the claim for 
additional development.  That development is complete, and 
the Veteran's claim is ready for final adjudication by the 
Board.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to noise 
exposure in service, nor did his bilateral hearing loss 
manifest to a compensable degree within one year of his 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
April 2005, prior to the initial AOJ decision on his claim.  
The Board finds that the notice provided fully complies with 
VA's duty to notify.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

The Board notes that the Veteran has not been provided notice 
that a disability rating or an effective date for the award 
of benefits will be assigned if service connection is 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial hereafter of the 
Veteran's claim, any questions as to a disability rating or 
an effective date are moot.  Thus the Board finds that the 
Veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claim.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  VA, therefore, 
has made every reasonable effort to obtain all records 
relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in May 2005 and October 
2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Veteran claims to have bilateral hearing loss due to 
noise exposure while on active duty.  As the Board noted in 
the August 2008 remand, the record shows that, although the 
Veteran's service treatment records fail to reflect the 
presence of hearing loss for purposes of entitlement to VA 
compensation benefits, they do suggest a decrease in hearing 
acuity between his entrance into service and his separation 
from service.  The opinion obtained following this remand 
addressed this matter, as explained below.  

At a May 2005 VA examination, the Veteran reported exposure 
to hazardous military noise, specifically an incident in 
which he was exposed for several days to very loud equipment 
noise without hearing protection.  He denied any significant 
civilian noise exposure.  The examiner rendered an opinion 
that the Veteran's current bilateral hearing loss is less 
likely related to service because the Veteran's hearing loss 
clearly did not occur while he was in the military (because 
service treatment records showed his hearing was within 
normal limits at the time of his separation examination).  

VA treatment records from October 2005 to October 2008 show 
the Veteran was fitted at VA for hearing aids.  In July 2008, 
he underwent audiology evaluation.  At this evaluation, the 
Veteran reported military noise exposure to gunfire.  No 
opinion as to the cause of the Veteran's bilateral hearing 
loss was given.

The Veteran underwent a new VA examination in October 2008, 
at which he reported military noise exposure as a missile 
crewman.  He denied post-military noise exposure.  He was 
diagnosed after audiometric testing to have bilateral 
sensorineural hearing loss.  The Veteran's claims file was 
then forwarded to the examiner who conducted the May 2005 VA 
examination for him to provide a follow-up opinion as 
requested in the Board's August 2008 Remand.  After reviewing 
the Veteran's claims file, the examiner stated that it is 
clear from the Veteran's record that, despite any exposure to 
noise in the military, he had no VA ratable hearing loss at 
discharge.  The examiner stated that he has several years 
experience in working with the Army and Air Force hearing 
conservation programs and is, thus, familiar with the quality 
of test environments used to document hearing.  Based upon 
this experience, the examiner stated that often the testing 
environments are located in far less optimal conditions than 
professional standards require.  Thus, the examiner opined 
that this is more likely to be the reason for any "shift" 
in the Veteran's hearing in service, and that it is not due 
to a true loss but poor (noisy) test environments.  Thus, 
this examiner found no reason to disagree with his original 
opinion.

The medical evidence of record, therefore, fails to establish 
that the Veteran's current bilateral hearing loss is related 
to noise exposure in service.  The only medical opinion of 
record is the VA examiner's opinion as to any relationship 
between the Veteran's current bilateral hearing loss and his 
noise exposure in service.  The examiner clearly opines that 
the Veteran's current bilateral hearing loss did not have its 
onset in service and any difference in hearing acuity seen 
between the Veteran's entrance into and separation from 
service is a normal variant caused by less than optimal 
testing conditions.

The Veteran has not submitted any opposing opinion, except 
for his own statements and those of his representative.  As a 
lay person, however, the Veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to suggest a 
possible medical etiology between his current bilateral 
hearing loss and any military noise exposure, his statements 
are afforded little weight.  

Furthermore, the Board notes that, at each examination, the 
Veteran related completely different noises in service as the 
basis for is hearing loss.  These inherent inconsistencies in 
the Veteran's report of the military noise exposure to which 
he related his current bilateral hearing loss also decreases 
the probative value of his statements.  

Finally, as the evidence fails to establish a diagnosis of 
bilateral hearing loss until many years after separation from 
service, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. § 3.307, 3.309(a).
  
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss.  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


